IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-28,759-04


EX PARTE MORGAN ASHBY HARRIS JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 12622 
IN THE JUDICIAL DISTRICT COURT CHEROKEE COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
unauthorized use of a motor vehicle and sentenced to ten years' imprisonment and a ten
thousand dollar fine.  The Twelfth Court of Appeals affirmed his conviction.  Harris v. State,
No. 12-96-00309-CR (Tex. App.-Tyler, delivered December 31, 1997).
	After a review of the record, we find that Applicant's claims that challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant has now received the post-sentence jail time credit to which he is entitled. 
His claim for post-conviction time credit is therefore dismissed as moot.

DELIVERED: December 9, 2009
DO NOT PUBLISH